19-23185-rdd     Doc 67      Filed 07/15/19      Entered 07/15/19 15:36:51           Main Document
                                                Pg 1 of 7


   ALSTON & BIRD LLP
   William Hao
   90 Park Avenue
   New York, NY 10016
   (P) 212-210-9400
   (F) 212-210-9444
   Email: william.hao@alston.com

   -and-

   William S. Sugden (admitted pro hac vice)
   One Atlantic Center
   1201 W. Peachtree St.
   Atlanta, Georgia 30309-3424
   (P) 404-881-7000
   (F) 404-253-8235
   Email: will.sugden@alston.com

   Attorneys for Optum360, LLC

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:                                                   )
                                                            )        Chapter 11
   Retrieval-Masters Creditors Bureau, Inc.,1               )
                                                            )        Case No. 19-23185 (RDD)
                          Debtor.                           )
                                                            )

                      JOINDER OF OPTUM360, LLC TO STATE
                OF INDIANA’S MOTION TO CONVERT TO CHAPTER 7,
            OR, IN THE ALTERNATIVE, APPOINT A CHAPTER 11 TRUSTEE

   TO THE HONORABLE ROBERT D. DRAIN,
   UNITED STATES BANKRUPTCY JUDGE:

            Optum360, LLC (“Optum”)2 joins the State of Indiana’s Motion to Convert to

   Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee (the “Motion to Convert,”


   1
    The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the
   Debtor’s service address for the purpose of this chapter 11 case is 4 Westchester Plaza, Suite 110,
   Elmsford, NY 10523. The Debtor also does business as American Medical Collection Agency.
   2
    Quest Diagnostics Inc. (“Quest”) and the Debtor were parties to a Service Agreement dated
   December 25, 2014, which was subsequently assigned by Quest to Optum (the “Service
19-23185-rdd      Doc 67     Filed 07/15/19      Entered 07/15/19 15:36:51           Main Document
                                                Pg 2 of 7


   Docket No. 52), as well as the informal requests from Attorneys General for the States of

   Tennessee, Ohio, Washington, Michigan, Connecticut, Nevada, and Texas. See Docket

   No. 60, Exhibit 1. Optum intends to work with the State of Indiana to set a hearing date

   for the Motion to Convert upon the filing of this Joinder. In further support, Optum states

   as follows:

           1.      The normal community of interests that attend a chapter 11 case are absent

   here. Nearly a month after filing for bankruptcy relief, neither this Court nor parties in

   interest have basic visibility into this Debtor’s financial condition.           Ordinarily such

   visibility comes from, among other things, the filing of a DIP financing motion and budget.

   No such motion has been presented, presumably because Mr. Russell Fuchs, the Debtor’s

   CEO, founder, and sole equity holder, has been funding this case since filing.3 While a

   creditors committee has been organized (see Docket No. 44), the three-member committee

   has not retained counsel and the Debtor filed a motion to assume the executory contract of

   one of its members (End Point Corp.) on the same day that the committee was appointed

   (see Docket No. 45).4 Similarly, the Debtor has no prospect of “reorganizing.” The Debtor

   has admitted that it has experienced a “severe drop-off in its business” as a result of the




   Agreement”). Under the Service Agreement, the Debtor collected debts owed to Quest by Quest
   customers. To enable such collection efforts, Quest provided the Debtor customer information (the
   “Data”). On October 10, 2016, Quest assigned its rights under the Services Agreement to Optum.
   3
    Debtor’s counsel stated at the first day hearing that it anticipated filing a DIP financing motion
   where Mr. Fuchs would serve as the DIP lender. To date, no such motion has been filed.
   4
     It is unclear if the Debtor disclosed to the U.S. Trustee prior to committee formation that it
   intended to assume the End Point contract, whether End Point will resign from the committee after
   assumption (which is an uncontested matter on the July 16 hearing agenda), whether the U.S.
   Trustee would have appointed a two member committee had End Point not sought to sit because
   its contract was subject to assumption, or whether the Debtor delayed filing the assumption motion
   until immediately after appointment of the committee (the Debtor filed the assumption motion
   approximately 2.5 hours after the committee was appointed).

                                                  -2-
   LEGAL02/39101399v1
19-23185-rdd      Doc 67    Filed 07/15/19    Entered 07/15/19 15:36:51         Main Document
                                             Pg 3 of 7


   data breach. See Declaration of Russell H. Fuchs Pursuant to Local Bankruptcy Rule

   1007-2 and in Support of “First Day” Motions (the “Fuchs Declaration”), Docket No. 2

   at 6, ¶ 17. In addition, there appears to be no “brand equity” or other source of value to be

   harvested as in a standard chapter 11 case. As Mr. Fuchs acknowledges, the Debtor’s goal

   in this case is to “wind-up … its business.” Id. at 8, ¶ 21.

           2.      The material issue in this case is the data breach that the Debtor suffered

   and ensuring that the Debtor’s response to that breach is appropriate and sufficient to

   protect third parties that were injured by the Debtor’s breach. That includes, among other

   things: cooperating with regulators; working with private parties, including Optum, to

   ensure they have the requisite information to meet any obligations that may exist and that

   Debtor has been unable to meet; providing the Data to Optum and others; and taking all

   steps required to ensure that any Data is secured prospectively (to the satisfaction of Optum

   and other involved third parties) to protect against additional data breaches. Notably, these

   issues are not only of central concern to Optum and other involved third parties, they should

   also be of paramount interest to the Debtor’s estate.

           3.      By filing this case under chapter 11, this Court and parties in interest are

   forced to address whether current management is best positioned to manage the Debtor’s

   response to the data breach as a debtor-in-possession. Or, alternatively, will incumbent

   management’s historic entanglement with the Debtor interfere with the critical steps this

   Debtor needs to take to address the data breach properly?

           4.      Since the Debtor disclosed the security breach – prior to the Petition Date –

   Optum has attempted to work with the Debtor to, among other things, recover the Data and

   to obtain sufficient assurances from the Debtor that the Data is secured and not vulnerable



                                               -3-
   LEGAL02/39101399v1
19-23185-rdd        Doc 67    Filed 07/15/19    Entered 07/15/19 15:36:51         Main Document
                                               Pg 4 of 7


   to another breach. To date, however, the Debtor has only provided baseline statements and

   assurances, but has not allowed Optum to adequately verify those statements and

   assurances. Since the Petition Date, these issues have become increasingly pressing

   because, as the Debtor disclosed in the Fuchs Declaration, the Debtor has engaged in

   significant layoffs and is in dire financial distress. See Fuchs Declaration 6-7, ¶¶ 17-20.

   Indeed, since the June 21 hearing, Optum has repeatedly attempted to work with the Debtor

   to achieve the necessary goals to advance this case. Current management’s response to

   Optum is similar to what the Indiana Attorney General discloses in the Motion to Convert.

   Among other things:

                    The Debtor refuses to permit Optum’s data security experts to conduct an
                     on-site inspection, which will better allow these experts to assess Data
                     security.

                    The Debtor is refusing to transfer a copy of the Data – Quest’s Data, not the
                     Debtor’s Data – in a usable and understandable format.

                    The Debtor previously committed to work with Optum to prepare and send
                     a required notice to the Office of Civil Rights (the “OCR Notice”). Despite
                     its commitments, the Debtor did not provide the clarifying information
                     requested and refused to file the OCR Notice itself. Optum was forced to
                     take responsibility and filed the OCR Notice.

                    Upon information and belief, the Debtor has collected in excess of $500,000
                     of Quest’s receivables that it has not remitted to Quest as required by its
                     contractual obligations. Remittances of such collections by a collection
                     agency is ordinary course conduct and should not need to be raised with this
                     Court.

           5.        Optum has attempted to induce the Debtor to take the basic steps to satisfy

   its obligations, but the Debtor has demanded that Optum waive valid setoff rights with

   respect to several hundred thousand dollars of payables before the Debtor will consent to

   any turnover of Data. However inappropriate such a quid pro quo might be in these

   circumstances, Optum has nonetheless offered to waive its setoff rights provided that the


                                                 -4-
   LEGAL02/39101399v1
19-23185-rdd      Doc 67    Filed 07/15/19    Entered 07/15/19 15:36:51          Main Document
                                             Pg 5 of 7


   Debtor takes the necessary steps to ensure Data security going forward and Data transfer

   to Optum’s satisfaction. Despite that, the Debtor has only offered basic, vague and

   unverified assurances regarding Data security and, thus far, has not transferred a copy of

   Quest’s Data. Indeed, as detailed above, the Debtor is provoking a number of unnecessary

   disputes with Optum and others related to these issues that is resulting in unnecessary delay

   and increased costs to the Debtor and others.

           6.      Based on the Debtor’s conduct to date, and as reinforced by the State of

   Indiana’s recent disclosures, Optum is forced to conclude that displacing current

   management in favor of an independent fiduciary is in the best interests of this Debtor’s

   estate and that otherwise ample “cause” exists for such relief. See 11 U.S.C. §§ 1104(a)(1),

   (a)(2); 1112(b)(1). Indeed, Optum submits that the record in this case should permit the

   Court to grant the relief in the Motion to Convert without the need for a further evidentiary

   record. The basis for this includes, among other things, the Debtor’s efforts to attempt to

   enjoin core police and regulatory powers of State regulators (see Docket No. 3), the

   Debtor’s admission that there is no reorganizational purpose to this case and it is, instead,

   driven by the need to “wind-up” the Debtor’s business (Fuchs Declaration at 8, ¶ 21), and

   the continual losses that the Debtor inevitably suffers because of the “severe drop-off in its

   business” as a result of the data breach. Id. at 6, ¶ 17; see 11 U.S.C. § 1112(b)(4)(A), (B).

   Should the Court determine that it is appropriate to develop a further evidentiary record,

   Optum stands ready to do so and requests that the Court establish a schedule that permits

   prompt resolution of the Motion to Convert and this joinder.

           7.      Optum joins the Motion to Convert in all respects. Optum believes that the

   more appropriate path forward is conversion of this case to chapter 7, which will likely



                                               -5-
   LEGAL02/39101399v1
19-23185-rdd      Doc 67   Filed 07/15/19    Entered 07/15/19 15:36:51          Main Document
                                            Pg 6 of 7


   reduce the administrative costs of this case, more directly focus attention on the essential

   and emergent issues of Data transfer and security, and provide the statutory directive not

   to attempt a “reorganization” of the Debtor’s business. See 11 U.S.C. § 704(a). However,

   Optum supports the appointment of a chapter 11 trustee in the alternative.

           WHEREFORE, Optum respectfully joins the Motion to Convert and requests that

   the Court enter an order converting this bankruptcy case to a case under chapter 7 of the

   Bankruptcy Code, or in the alternative, appointing a chapter 11 trustee.

   Dated: July 15, 2019
   New York, New York
                                                Respectfully submitted,

                                                /s/ William Hao
                                                William Hao
                                                ALSTON & BIRD LLP
                                                90 Park Avenue
                                                New York, NY 10016
                                                Tel: (212) 210-9400
                                                Email: william.hao@alston.com

                                                William S. Sugden (admitted pro hac vice)
                                                One Atlantic Center
                                                1201 W. Peachtree St.
                                                Atlanta, Georgia 30309-3424
                                                (P) 404-881-7000
                                                (F) 404-253-8235
                                                Email: will.sugden@alston.com

                                                Attorneys for Optum360, LLC




                                              -6-
   LEGAL02/39101399v1
19-23185-rdd     Doc 67     Filed 07/15/19     Entered 07/15/19 15:36:51         Main Document
                                              Pg 7 of 7



                                CERTIFICATE OF SERVICE


       I, William Hao, hereby certify that on this day, I caused to be served true and correct copies

of the foregoing to be served on all parties who are scheduled to receive notice through the Court’s

CM/ECF system.

Dated: July 15, 2019.                                 /s/ William Hao
                                                      William Hao
